ORDER
PER CURIAM.
On consideration of the certified copy of an order of the Supreme Court of California accepting respondent’s resignation from the practice of law in that jurisdiction, respondent’s Cal. Bar R. 9.20 compliance affidavit executed on November 25, *8382009, this court’s October 11, 2011 order directing respondent to show cause why the functional equivalent discipline of a five-year suspension with a condition of fitness should not be imposed, respondent’s D.C. Bar R. XI, § 14(g) and Goldberg affidavits, the statement of respondent consenting to reciprocal discipline but requesting nunc pro tunc imposition to November 25, 2009 and the statement of Bar Counsel regarding reciprocal discipline consenting to respondent’s request for nunc pro tunc imposition of the suspension, it is
ORDERED that Jeffrey A. Nemerof-sky, Esquire, is hereby suspended for a period of five years with the imposition of a fitness requirement, nunc pro tunc to November 25, 2009.